


Exhibit 10.16

 

AMENDED AND RESTATED

 

UNITED ONLINE, INC.

 

SEVERANCE BENEFIT PLAN

 

AND

 

SUMMARY PLAN DESCRIPTION

 

 

Amended and Restated Effective January 1, 2010

 

--------------------------------------------------------------------------------


 

UNITED ONLINE, INC. SEVERANCE BENEFIT PLAN

AND

SUMMARY PLAN DESCRIPTION

 

I.             INTRODUCTION

 

United Online, Inc. (the “Company”) grants severance pay to terminated full-time
employees only under limited circumstances.  The Company retains the right to
amend, modify or terminate its severance pay policy at any time, in whole or
part, and to determine employee eligibility for severance pay and the amount of
severance pay at its sole discretion; provided, however, that this Plan may not
be amended, modified or terminated within eighteen (18) months following the
consummation of a Transaction (as defined below) with respect to eligible
employees as of the closing of that Transaction.

 

This Plan shall only apply to the Company and the subsidiaries of the Company
listed in attached Schedule A.  The Plan shall not apply to any other
subsidiary, parent or affiliated company unless the Chief Executive Officer of
the Company so extends the application of this Plan in a written addendum to
attached Schedule A. This Plan shall not apply to any subsidiary listed in
attached Schedule A following the time such subsidiary ceases to be a direct or
indirect subsidiary of the Company.

 

This Severance Benefit Plan (the “Plan”) supersedes all obligations, agreements
or policies regarding severance pay, except such terms as are set forth in a
written agreement signed by an authorized officer of the Company or one of its
subsidiaries and in effect at the time of the applicable termination of
employment.  This Plan supplements any such written agreements to provide all
terms that are not otherwise expressly incorporated into those written
agreements.  The purpose of severance pay is to provide economic help to
compensate for periods of unemployment due to job loss as provided herein.

 

This Plan is designed to be an “employee welfare benefit plan,” as defined in
Section 3(1) of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”) and to meet the descriptive requirements of a plan constituting a
“severance pay plan” within the meaning of the regulations published by the
Secretary of Labor at Title 29, Code of Federal Regulations, section
2510.3-2(b).  This document shall also serve as a Summary Plan Description. 
Accordingly, the benefits paid by the Plan are not deferred compensation and no
employee shall have a vested right to such benefits.

 

II.            DEFINITIONS

 

For purposes of this Plan, the following definitions shall be in effect:

 

“base pay” means: (a) in the case of a Layoff Termination (as defined herein):
(i) if you are a salaried employee, your set weekly salary (“Weekly Salary”) in
effect as of your termination date or (ii) if you are an employee paid on an
hourly basis, your base hourly rate times 40 for a work week (“Weekly Rate”); or
(b) in the case of an Involuntary Termination (as defined herein):  the greater
of (i) your highest Weekly Salary or Weekly Rate, as applicable, at any time
during the Transaction Protection Period (as defined herein), and (ii) your
Weekly Salary or Weekly Rate, as applicable, at the time you received your
notice of termination.  Base pay does not include any variable forms of
compensation such as, but not limited to, overtime, shift differentials,
bonuses, incentive compensation, commissions, expenses or expense allowances.

 

2

--------------------------------------------------------------------------------


 

“Change in Control” means the event of a change in ownership or control of
United Online, Inc. affected through either of the following transactions:

 

(i)           the acquisition, directly or indirectly, by any person or related
group of persons (other than United Online, Inc. or a person that directly or
indirectly controls, is controlled by, or is under common control with, United
Online, Inc.) of beneficial ownership (within the meaning of Rule 13d-3 of the
Securities Exchange Act of 1934, as amended) of securities possessing more than
fifty percent (50%) of the total combined voting power of the outstanding
securities of United Online, Inc. pursuant to a tender or exchange offer made
directly to the stockholders of United Online, Inc., or

 

(ii)          a change in the composition of the Board of Directors of United
Online, Inc. (“Board”) over a period of thirty-six (36) consecutive months or
less such that a majority of the Board members ceases, by reason of one or more
contested elections for Board membership, to be comprised of individuals who
either (a) have been Board members continuously since the beginning of such
period or (b) have been elected or nominated for election as Board members
during such period by at least a majority of the Board members described in
clause (a) who were still in office at the time the Board approved such election
or nomination.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

“Corporate Transaction” means either of the following stockholder-approved
transactions to which United Online, Inc. is a party:

 

(i)           a merger or consolidation in which the record and beneficial
ownership of securities possessing more than fifty percent (50%) of the total
combined voting power of the outstanding securities of United Online, Inc. are
transferred, both beneficially and of record, to a person or persons different
from the persons holding those securities immediately prior to such transaction
(for example, it will not be a Corporate Transaction if following the
transaction United Online, Inc. is directly or indirectly (including through a
parent or one or more subsidiaries) controlled by the person or persons who
controlled 50% of the outstanding securities of United Online, Inc. prior to
such transaction), or

 

(ii)          the sale, transfer or other disposition of all or substantially
all of the assets of United Online, Inc. resulting in the complete liquidation
or dissolution of United Online, Inc.

 

“Covered Subsidiary” means any subsidiary listed in attached Schedule A, as such
schedule may be revised from time to time, as a participating Employer in the
Plan.

 

“Employer Group” means the Company and each member of the group of commonly
controlled corporations or other businesses that include the Company, as
determined in accordance with Sections 414(b) and (c) of the Code and the
Treasury Regulations thereunder, except that in applying Sections 1563(1),
(2) and (3) of the Code for purposes of determining the controlled group of
corporations under Section 414(b), the phrase “at least 50 percent” shall be
used instead of “at least 80 percent” each place the latter phrase appears in
such sections and in applying Section 1.414(c)-2 of the Treasury Regulations for
purposes of determining trades or businesses that are under common control for
purposes of Section 414(c), the phrase “at least 50 percent” shall be used
instead of “at least 80 percent” each place the latter phrase appears in
Section 1.414(c)-2 of the Treasury Regulations.

 

3

--------------------------------------------------------------------------------


 

“Involuntary Termination” or “Involuntarily Terminated” means the following:
(i) you are terminated by the Company or any successor to the Company or any
Covered Subsidiary for reasons other than Misconduct (as defined below) during
the Transaction Protection Period or (ii) your employment terminates as a result
of a Resignation for Good Reason during the Transaction Protection Period. 
Unless otherwise determined by the Chief Executive Officer of United
Online, Inc., the Involuntary Termination provisions of the Plan shall only
apply in the event of a Change in Control or Corporate Transaction with respect
to United Online, Inc.

 

“Misconduct” means the (i) commission of any act of fraud, embezzlement or
dishonesty, (ii) any unauthorized use or disclosure of confidential information
or trade secrets of the Company (or any other member of the Employer Group),
(iii) any intentional misconduct adversely affecting the business or affairs of
the Company (or any other member of the Employer Group), or (iv) failure to use
reasonable efforts to follow reasonable directives or instructions of a manager
or supervisor after written notice of such failure that specifies in detail the
reasons for such failure and a chance to remedy such failure.

 

“Plan Administrator” means the Compensation Committee of the Board of Directors
of the Company or any other committee appointed by the Board of Directors to
perform the functions of the Compensation Committee (the “Committee”) or any
person, committee or entity to whom or which the Committee delegates any of its
power or duties under the Plan from time to time.

 

“Resignation for Good Reason” means the termination of your employment during
the Transaction Protection Period as a result of your resignation for either of
the following reasons: (A) a material reduction in the amount of base salary in
effect for you immediately prior to the commencement of the Transaction
Protection Period or (B) a relocation of your primary place of employment by
more than fifty (50) miles; provided, however, that your resignation for either
of the foregoing reasons shall constitute a Resignation for Good Reason only if
the following requirements are satisfied: (i) you provide written notice of the
clause (A) or (B) event to your Employer within thirty (30) days after the
occurrence of that event, (ii) your Employer fails to take appropriate remedial
action to remedy such event within thirty (30) days after receipt of such notice
and (iii) you resign from your employment with such Employer within ninety (90)
days following the initial occurrence of the clause (A) or (B) event.

 

“Separation from Service” means your cessation of employment with your Employer
(as defined herein) and all other members of the Employer Group and shall be
deemed to occur at such time as the level of bona fide services you are render
as such an employee (or non-employee consultant) permanently decreases to a
level that is not more than twenty percent (20%) of the average level of
services you rendered as an employee of the Company or any other member of the
Employer Group during the immediately preceding thirty-six (36) months (or such
shorter period of time in which your have been in such employee status). Any
such determination, however, shall be made in accordance with the applicable
standards of the Treasury Regulations issued under Internal Revenue Code
Section 409A.

 

“Transaction” means a Change in Control or a Corporate Transaction, as such
terms are defined herein.

 

4

--------------------------------------------------------------------------------


 

“Transaction Protection Period” means the period beginning with the closing date
of the Transaction and ending upon the expiration date of the eighteen
(18)-month period measured from such closing date.

 

III.           ELIGIBILITY

 

A.      Eligibility Criteria.

 

You generally are eligible for benefits under the Plan if you satisfy all of the
following conditions:

 

1.            You are a full-time U.S. employee of the Company or any subsidiary
thereof listed in attached Schedule A, with the company for which you are such a
full-time employee to be designated your “Employer” for purposes of the Plan.

 

2.            You are either (i) notified while the Plan is in effect that, as a
result of a reduction-in-force decision by your Employer that eliminates your
position, your employment is terminated (“Layoff Termination”), or
(ii) Involuntarily Terminated during the Transaction Protection Period.

 

3.            You are not offered an alternate position with the Company or
other Employer within fifty (50) miles of either your residence or your most
recent work place; provided, however, that this condition will not be required
during the Transaction Protection Period.

 

4.            Prior to your employment termination date, you have signed a form
of confidential/proprietary/trade secret information, non-disclosure and
inventions assignment agreement(s) with the Company, a predecessor of the
Company, or your Employer that covers the period of your employment with the
Company (and/or with a predecessor of the Company) or any other member of the
Employer Group and which also may include post-employment obligations concerning
the confidential information of the Company and its subsidiaries.

 

5.            You have returned, on or within five (5) business days after your
employment termination date, to your Employer all Company and Employer documents
created and received by you during your employment (electronic and paper) with
the exception only of your personal copies of documents evidencing your hire,
termination, compensation, benefits and stock options, and any other documents
you have received as a shareholder of the Company or any parent or subsidiary of
the Company.

 

6.            If you previously received an advance(s) for business travel and
entertainment expenses, (i) you have properly completed and submitted an expense
reimbursement form(s) and supporting receipts to your manager within fifteen
(15) days after your Layoff Termination or Involuntary Termination, (ii) your
manager has approved your expenses, and (iii) you have repaid within that
fifteen (15)-day period (via check payable to “United Online, Inc.”) any amount
advanced but not used.

 

7.            On or before your employment termination date, you have met with
your manager and: (i) you have transitioned your work and information concerning
your work to your manager; and (ii) you have provided your manager with all
passwords and passcodes you have created for documents, email and electronic
files that you created or used on Company’s computers and computer systems.

 

5

--------------------------------------------------------------------------------


 

8.            On or before your employment termination date, you have returned
to the Company all items of property received by you for your use during
employment with your Employer, including, but not limited to, any laptops,
computer equipment, software programs, cell phones, keys and passes, and credit
and calling cards.

 

9.            You have signed a general release of all claims in a form
acceptable to the Company (the “Required Release”) and delivered it to your
Employer in accordance with following requirements:

 

·                  if you are under age forty (40), then (i) you must sign the
Required Release and deliver it to your Employer within ten (10) business days
(or such shorter  period of time required by your Employer) after the date of
your Layoff Termination or Involuntary Termination and (ii) such Required
Release must become effective after the expiration of any revocation period
applicable by law or regulation to that release.

 

·                  If you are age forty (40) or older, then (i) you must sign
the Required Release and deliver it to your Employer within twenty-one  (21)
days (or forty-five (45) days if required by applicable law) after the date of
your Layoff Termination or Involuntary Termination and (ii) such Required
Release must become effective after the expiration of any revocation period
applicable by law or regulation to that release.

 

10.          You are not in one of the excluded categories listed below.

 

B.      Criteria for Exclusion from Eligibility.

 

You are not eligible for severance benefits under this Plan if any of the
following apply:

 

1.            You are a temporary, leased or seasonal employee of the Company or
any Covered Subsidiary.

 

2.            You work for the Company or any Covered Subsidiary as an
independent contractor, consultant, or agent under a written contract or
purchase order or you are otherwise classified as such by your Employer (whether
or not such classification is upheld on governmental, judicial or other review.)

 

3.            You resign your employment with the Company or any Covered
Subsidiary (other than a resignation constituting an Involuntary Termination).

 

4.            You terminate your employment prior to the date of termination set
by your Employer in its notice of termination (other than in instances involving
Involuntary Termination during the Transaction Protection Period). Your Employer
has sole discretion to select your termination date in circumstances not
involving an Involuntary Termination during the Transaction Protection Period,
and failure to work through the termination date may render you ineligible for
severance benefits.  Vacation may be taken between the date you receive notice
of termination and your termination date only with the prior written approval of
senior management.

 

5.            You are terminated for reasons unrelated to an economically
motivated reduction in force and under circumstances that do not constitute an
Involuntary Termination.

 

6

--------------------------------------------------------------------------------


 

6.            In situations other than an Involuntary Termination during the
Transaction Protection Period, you are terminated for unsatisfactory
performance, negligence in performance of your duties, misconduct, or violation
of a policy of the Company or any other of your Employers.

 

7.            In situations other than an Involuntary Termination during the
Transaction Protection Period, you are dismissed prior to the effective date of
your Layoff Termination for a reason other than your Layoff Termination
(including, but not limited to, any reason such as unsatisfactory performance,
violation of applicable company policy or procedures, insubordination,
misconduct, or the unauthorized use or disclosure of confidential information or
trade secrets of the Company or any parent or subsidiary of the Company),
whether or not you already received notice of your Layoff Termination that would
otherwise qualify you for severance benefits under this Plan.

 

8.            In situations other than an Involuntary Termination during the
Transaction Protection Period, you are offered comparable employment by a
company or entity that acquires, merges with, acquires some or all of the assets
of, or otherwise carries on the business of the Company or other Employer
relating to your employment.  For purposes of this provision “comparable
employment” means employment within 50 miles of your prior employment site and
at least 100% of your prior base pay.

 

9.            Your termination results from long-term or permanent disability
that renders you unable to perform your essential job functions even with
accommodation or your death.

 

10.          You are covered by any other written severance or separation pay
plan or arrangement with the Company, or any subsidiary of the Company, or by an
employment or other agreement with the Company or any subsidiary of the Company
that provides for severance or separation pay/benefits in a lump sum or in
installment payments following termination of your employment.

 

11.          The Plan Administrator determines, in its sole discretion, that
your receipt of severance benefits would not under the circumstances further the
purposes of the Plan or would otherwise be inappropriate and not in the best
interests of the Company, provided, however, that this provision shall not apply
during the Transaction Protection Period.

 

IV.           HOW THE PLAN WORKS

 

A.    Payment Date of Severance Benefits

 

If you satisfy all the eligibility criteria of Section III and are eligible for
benefits under the Plan, you will receive your separation benefits (the
“Severance Payment Benefit”), in the amount determined pursuant to Section IV.B.
below, in a lump sum payment on the third business day, within the sixty
(60)-day period measured from the date of your Separation from Service due to
your Layoff Termination or Involuntary Termination, following the date on which
your Required Release first becomes effective and enforceable following the
expiration of the maximum applicable delivery/review and revocation periods and
you have otherwise complied with all the other terms and conditions of
Section III.A, or on such subsequent date as the Company may determine in its
sole discretion, but in no event later the last business day of such sixty
(60)-day period.

 

7

--------------------------------------------------------------------------------


 

B.      Severance Benefits Guidelines

 

The Severance Payment Benefit for which you are eligible under the Plan depends
on your position, your base pay, your length of service, the type of
termination, and whether you are entitled to receive prior notice of your
termination under the terms of the Worker Adjustment and Retraining Notification
Act (“WARN Act”).  No Severance Payment Benefit will be paid to you if you fail
to comply with or meet the eligibility conditions stated above, including
(without limitation) the execution and effectiveness of the Required Release on
or before applicable date specified in Section III.A.9. above, but in no event
after the expiration of the sixty (60)-day period measured from the date of your
Separation from Service.

 

The actual Severance Payment Benefit for which you are eligible generally will
be determined in accordance with the guidelines set forth below.

 

1.            Severance Payment Benefit Guideline for Employees Not Entitled to
WARN Act Notice:  If you are not entitled to advance notice of your termination
pursuant to the provisions of the WARN Act, this section will serve as your
Severance Payment Benefit guideline.

 

(a)          For employees other than Presidents, Executive Vice Presidents,
Senior Vice Presidents or Vice Presidents, the Severance Payment Benefit shall
depend on whether you are terminated during the Transaction Protection Period as
follows:

 

(i)           For a termination that does not occur during the Transaction
Protection Period, the Severance Payment Benefit for employees who are not
entitled to prior notice of layoff under the WARN Act is one week’s base pay for
each full $20,000 of annual base pay, and an additional one week’s base pay for
each full six (6) month period of employment completed prior to termination, up
to a maximum of an additional five (5) weeks of base pay.  For example, an
employee with a $40,000 per year base salary who has been employed continuously
for four years would be eligible for a severance benefit equal to seven
(7) weeks of base pay.

 

(ii)          For a termination that occurs during the Transaction Protection
Period, the severance benefit for employees who are not entitled to prior notice
of layoff under the WARN Act is one week’s base pay for each full $10,000 of
annual base pay which the employee was receiving prior to the Transaction (or,
if greater, the base pay such employee was receiving before the termination) and
an additional one week’s base pay for each full six (6) month period of
employment completed prior to termination, up to an additional five (5) weeks of
base pay.  For example, an employee with a $40,000 per year base salary who has
been employed continuously for four years would be eligible for a severance
benefit equal to nine (9) weeks of base pay.

 

(b)          The Severance Payment Benefit amount for Presidents and Executive
Vice Presidents shall be one year of base pay. The Severance Payment Benefit
amount for Senior Vice Presidents and Vice Presidents shall be six (6) months of
base pay.  The amounts for Presidents, Executive Vice Presidents, Senior Vice
Presidents and Vice Presidents shall apply whether or not the termination occurs
during the Transaction Protection Period.  Whether an employee is a President,
Executive Vice President, Senior Vice President or Vice President will be based
upon such employee’s title as of the date of termination or, if during the
Transaction Protection Period, the employee’s highest title at any time during
that period. It shall be solely in the Company’s discretion to change employees’
titles.

 

8

--------------------------------------------------------------------------------


 

2.            Severance Payment Benefit Guideline for Employees Entitled to
Notice Under the WARN Act.  If you are entitled to prior notice of your
termination pursuant to the provisions of the WARN Act, the Severance Payment
Benefit guideline is as follows:  The Severance Payment Benefit amount is the
greater of (a) the amount for which you would be eligible under Section IV.B.1.
above (if you had not been entitled to WARN Act notice) minus eight weeks’ base
pay, or (b) one week’s base pay.  For example, the benefit guideline for a
person who has been employed for five years with a base salary of $100,000 who
is not terminated during the Transaction Protection Period would be two weeks’
base pay.  The benefit guideline for a person who has been employed for three
years with a base salary of $60,000 would be one week’s base pay.

 

3.            Payment of Benefits.  The lump sum payment of the Severance
Payment Benefit determined in accordance with the provisions of this
Section IV.B. will be subject to legally required tax withholdings and all other
applicable payroll deductions.  Such withholdings and deductions may not include
401k Plan contributions or other elective benefit and benefit plan contributions
as participation in such benefits and plans terminate upon termination of
employment.

 

4.            Administrator Discretion.  The Plan Administrator may, as it deems
appropriate and in its sole discretion, authorize Severance Payment Benefits in
an amount different from that set forth in the Severance Payment Benefit
Guidelines.  Under certain circumstances, the Plan Administrator may, in its
sole discretion, waive or modify, with respect to one or more employees or
classes of employees, the eligibility requirements for Severance Payment
Benefits or modify the amount of Severance Payment Benefits.  The foregoing
shall not apply during the Transaction Protection Period.  In no event, however,
shall any Severance Payment Benefit payments be structured in a manner, or shall
the Plan Administrator take any other action, that would contravene the
applicable requirements, restrictions and limitations of Code Section 409A and
the Treasury Regulations thereunder or otherwise result in a prohibited
acceleration, or impermissible deferral, of benefit payments under Code
Section 409A and the Treasury Regulations thereunder.

 

6.            Miscellaneous.  Regardless of whether you meet the eligibility
criteria of Section III and are eligible for benefits under the Plan, you will
be subject to the following rights and obligations in connection with your
Layoff Termination or Involuntary Termination:

 

·                  In your final paycheck, you will receive a lump sum payment
for your salary or wages through your termination date, and all your accrued but
unused vacation.

 

·                  As of the effective date of your Layoff Termination, except
as otherwise provided through COBRA, you will cease participation in all
employee benefits and benefit plans the Company makes available to its
employees, in accordance with the terms and conditions of such benefits and
benefit plans.

 

·                  In accordance with COBRA, you and/or your eligible dependents
may elect temporary continuation coverage under the Company’s group health
benefit plans (medical, dental and/or vision), provided that you timely elect
such coverage and you timely pay the full amount of premiums due.  In connection
with your Layoff Termination, you and your eligible dependents will be provided
with COBRA election forms and a notice that describes your rights to, and the
terms and conditions of, temporary continuation coverage under COBRA.  These
documents will be provided separately.

 

9

--------------------------------------------------------------------------------


 

·                  During the limited post-employment exercise period and
pursuant to the procedures specified in the applicable stock option
agreement(s), you may exercise any outstanding stock options that vested on or
prior to the effective date of your Layoff Termination.

 

·                  You will receive information describing unemployment
insurance benefits separately.

 

V.            OTHER IMPORTANT INFORMATION

 

A.      Plan Administration.  The Plan Administrator has full discretionary
authority to administer and interpret the Plan, including discretionary
authority to determine eligibility for participation and for benefits under the
Plan, the amount of benefits (if any) payable per participant, and to interpret
terms of the Plan; provided, however, that the Plan Administrator shall not have
discretion to change the severance amount or payment terms during the
Transaction Protection Period.  The Plan Administrator may delegate any or all
of its duties to Company personnel.  Any such delegation will carry with it the
full discretionary authority of the Plan Administrator to carry out the
delegated duties.  Any determination by the Plan Administrator or its delegate
will be final and conclusive upon all persons.  The Company will indemnify and
hold harmless any person to whom it delegates its responsibilities; provided,
however, such person does not act with gross negligence or willful misconduct.

 

It is the intention of the Company and the other Employers that this Plan
continues to comply with the requirements of the short-term deferral exception
of Section 409A of the Code and Treasury Regulations Section 1.409A-1(b)(4). 
Accordingly, to the extent there is any ambiguity as to whether one or more
provisions of this Plan would otherwise contravene the requirements or
limitations of Code Section 409A applicable to such short-term deferral
exception, then those provisions shall be interpreted and applied in a manner
that does not result in a violation of the requirements or limitations of Code
Section 409A and the Treasury Regulations thereunder that apply to such
exception.

 

B.      Benefits.  All benefits will be paid from the general assets of the
Company.  The Company is not required to and will not establish a trust to fund
the Plan.  The benefits provided under this Plan are not assignable and may be
conditioned upon your compliance with any confidentiality agreement you have
entered into with the Company or upon your compliance with any Company policy or
program.  The payment of benefits under this Plan does not increase the benefits
due to you under any other benefit plan or Company policy.

 

C.      Claims Procedure.

 

1.            Application for Benefits.  If you believe you are incorrectly
denied a benefit or are entitled to a greater benefit than the benefit you
receive under the Plan, you may submit a signed, written application to the
Chief Personnel Officer of the Company within ninety (90) days after the
effective date of your Layoff Termination or Involuntary Termination.

 

2.            Denial of Application for Benefits.  In the event that your
application for benefits is denied in whole or in part, the Plan Administrator
must notify you, in writing, of the denial of the application, and of your right
to review the denial.  The written notice of denial will be set forth in a
manner designed to be understood by you, and will include specific reasons for
the denial, specific references to the Plan provision upon which the denial is
based, a description of any information or material that the Plan Administrator
needs to complete the review and an explanation of the Plan’s review procedure. 
This written notice will be given to

 

10

--------------------------------------------------------------------------------


 

you within ninety (90) days after the Plan Administrator receives the
application, unless special circumstances require an extension of time, in which
case, the Plan Administrator has up to an additional ninety (90) days for
processing the application.  If an extension of time for processing is required,
written notice of the extension will be furnished to you before the end of the
initial ninety (90) day period.  This notice of extension will describe the
special circumstances necessitating the additional time and the date by which
the Plan Administrator is to render its decision on the application.  If written
notice of denial of the application for benefits is not furnished within the
specified time, the application shall be deemed to be denied.  You will then be
permitted to appeal the denial in accordance with the review procedure described
below.

 

3.            Request for Review.  If your application for benefits is denied
(or deemed denied), in whole or in part, you (or your authorized representative)
may appeal the denial by submitting a request for a review to the Chief
Personnel Officer of the Company within sixty (60) days after the application is
denied (or deemed denied).  The Plan Administrator will give you (or your
representative) an opportunity to review pertinent documents in preparing a
request for a review.  A request for a review shall be in writing.  A request
for review must set forth all of the grounds on which it is based, all facts in
support of the request and any other matters that you feel are pertinent.  The
Plan Administrator may require you to submit additional facts, documents or
other material as it may find necessary or appropriate in making its review.

 

4.            Decision on Review.  The Plan Administrator will act on each
request for review within sixty (60) days after receipt of the request, unless
special circumstances require an extension of time (not to exceed an additional
60 days) for processing the request for a review.  If an extension for review is
required, written notice of the extension will be furnished to you within the
initial sixty (60) day period.  The Plan Administrator will give prompt, written
notice of its decision to you.  In the event that the Plan Administrator
confirms the denial of the application for benefits in whole or in part, the
notice will outline, in a manner calculated to be understood by you, the
specific reasons for the decision and the Plan provisions upon which the
decision is based.  If written notice of the Plan Administrator’s decision is
not given to you within the time prescribed in this subsection (4), the
application will be deemed denied on review.

 

5.            Exhaustion of Remedies.  No legal action for benefits under the
Plan may be brought until: (i) you have submitted a written application for
benefits in accordance with the procedures described by Section V.C.1., above;
(ii) you have been notified by the Plan Administrator that the application is
denied (or the application is deemed denied due to the Plan Administrator’s
failure to act on it within the established time period);  (iii) you have filed
a written request for a review of the application in accordance with the appeal
procedure described in Section V.C.3., above;  and (iv) you have been notified
in writing that the Plan Administrator has denied the appeal (or the appeal is
deemed to be denied due to the Plan Administrator’s failure to take any action
on the claim within the time prescribed by Section V.C.4., above).

 

D.      Plan Terms.  This Plan supersedes any and all prior separation,
severance and salary continuation arrangements, programs and plans which were
previously offered by the Company to eligible employees of this Plan, except
such terms as are set forth in a written agreement signed by an authorized
officer of the Company or any subsidiary of the Company.  This policy
supplements any such written agreements to provide all terms that are not
otherwise expressly set forth in those written agreement.

 

E.                     Plan Amendment or Termination.  The Compensation
Committee of the Company reserves the right to change, suspend, discontinue or
terminate all or any part of this Plan at any time; provided, however, that the
Plan may not be amended, modified or terminated during the Transaction
Protection Period with respect to eligible employees under the Plan as of the

 

11

--------------------------------------------------------------------------------

 

closing of that Transaction.  Other than during the Transaction Protection
Period with respect to eligible employees as of the closing of that Transaction,
the provisions of the Plan are intended to serve as mere guidelines for the
payment of benefits under certain prescribed circumstances and are not intended
to provide any employee with a vested right to benefits.  Accordingly, any
termination or amendment of the Plan may be made effective immediately with
respect to any benefits not yet paid, whether or not prior notice of such
amendment or termination has been given to affected employees.  This Plan
terminates by its own terms when all benefits hereunder have been paid.

 

F.        Taxes and Other Payroll Deductions.  Company will withhold taxes and
all other applicable payroll deductions from any Severance Payment Benefit made
under this Plan.  The Company may also offset from any Severance Payment Benefit
any amounts owed to the Company, except to the extent such offset would
contravene any applicable restrictions  or limitations under Code Section 409A.

 

G.      No Right to Employment.  No provision of this Plan is intended to
provide you or any other employee with any right to continue employment with
Company or any other member of the Employer Group or otherwise affect the right
of the Company or any other member of the Employer Group, which right is hereby
expressly reserved, to terminate the employment of any individual at any time
for any reason, without cause.

 

VI.           STATEMENT OF ERISA RIGHTS

 

As a participant in the United Online, Inc. Severance Benefit Plan (the “Plan”),
you are entitled to certain rights and protections under the Employment
Retirement Income Security Act of 1974, as amended (“ERISA”).  ERISA provides
that all Plan participants shall be entitled to:

 

1.               Examine, without charge, at the Plan Administrator’s office,
all Plan documents, including all documents filed by the Plan with the U.S.
Department of Labor, such as plan descriptions.

 

2.               Obtain copies of all Plan documents and other Plan information
upon written request to the Plan Administrator.  The Plan Administrator may make
a reasonable charge for the copies.

 

In addition to creating rights for certain employees of the Company under the
Plan, ERISA imposes obligations upon the people who are responsible for the
operation of the Plan.  The people who operate the Plan (called “fiduciaries”)
have a duty to do so prudently and in the interest of the Company’s employees
who are covered by the Plan.

 

No one, including your Employer or any other person, may terminate your
employment or otherwise discriminate against you in any way to prevent you from
obtaining a benefit to which you are entitled under the Plan or from exercising
your rights under ERISA.

 

If your claim for a benefit under this Plan is denied in whole or in part, you
must receive a written explanation of the reason for the denial.  You have the
right to have the Plan Administrator review and reconsider your claim.  Under
ERISA, there are steps you can take to enforce the above rights.  For instance,
if you request materials from the Plan and do not receive them within thirty
(30) days, you may file suit in a federal court.  In such a case, the court may
require the Plan Administrator to provide the materials and pay you up to $110 a
day until you receive the materials, unless the materials were not sent because
of reasons beyond the control of the Plan Administrator.  If you have a claim
for a benefit under this Plan that is denied or ignored, in

 

12

--------------------------------------------------------------------------------


 

whole or in part, you may file suit in a federal or a state court.  If it should
happen that the Plan fiduciaries misuse the Plan’s assets (if any) or if you are
discriminated against for asserting your rights, you may seek assistance from
the U.S. Department of Labor or you may file suit in a federal court.  The court
will decide who should pay court costs and legal fees.  If you are successful in
your lawsuit, the court may order the party you have sued to pay your legal
costs, including attorney fees.  However, if you lose, the court may order you
to pay these costs and fees, for example, if it finds that your claim or suit is
frivolous.

 

If you have any questions about the Plan, this statement or your rights under
ERISA, you should contact the Plan Administrator or the nearest Area Office of
the Pension and Welfare Benefits Administration, U.S. Department of Labor,
listed in your local telephone directory or contact the Division of Technical
Assistance and Inquiries, Pension and Welfare Benefits Administration, U.S.
Department of Labor, 200 Constitution Avenue N.W., Washington, D.C. 20210.

 

13

--------------------------------------------------------------------------------


 

ADDITIONAL PLAN INFORMATION

 

Plan Sponsor:

United Online, Inc.

 

 

Plan Name:

The United Online, Inc. Severance Benefit Plan

 

 

Employer Identification Number

77-0575839

 

 

Plan Number:

5 01

 

 

Plan Effective Date:

January 1, 2010

 

 

Plan Administrator:

United Online, Inc.

 

21301 Burbank Blvd.

 

Woodland Hills, CA 91367

 

Telephone: (818) 287-3000

 

 

Direct Inquiries to:

Plan Administrator

 

c/o General Counsel

 

United Online, Inc.

 

21301 Burbank Blvd.

 

Woodland Hills, CA 91367

 

Telephone: (818) 287-3000

 

 

Agent for Service of Legal Process:

Plan Administrator or

 

United Online’s Executive Vice President and

 

General Counsel

 

 

Type of Plan:

Severance Plan / Employee Welfare Benefit Plan

 

 

Plan Costs:

The cost of the plan is paid by United Online, Inc.

 

14

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, UNITED ONLINE, INC. HAS CAUSED THIS AMENDED AND RESTATED
SEVERANCE BENEFIT PLAN AND SUMMARY PLAN DESCRIPTION TO BE EXECUTED ON ITS BEHALF
BY ITS DULY AUTHORIZED OFFICER ON THE DATE AND YEAR INDICATED BELOW.

 

 

UNITED ONLINE, INC.

 

 

 

 

 

By:

/s/ Mark R. Goldston

 

 

 

 

Title:

Chief Executive Officer

 

 

 

 

Dated:

November 22, 2010

 

15

--------------------------------------------------------------------------------


 

SCHEDULE A

 

LIST OF COVERED SUBSIDIARIES PARTICIPATING IN THE PLAN

AS OF JANUARY 1, 2010

 

NetZero, Inc.

Juno Internet Services, Inc.

United Online Advertising Network, Inc.

Classmates Online, Inc.

MyPoints.com, Inc.

FTD.COM, Inc.

Florists’ Transworld Delivery, Inc.

 

16

--------------------------------------------------------------------------------
